TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00122-CV





Financial Consultants Guild of America, Inc., Appellant


v.


State of Texas and the Texas Department of Insurance, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 93-09800, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





PER CURIAM


	Appellant has filed an uncontested motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  April 12, 1995
Do Not Publish